PLEUS, J.
We dismiss the petition for writ of certiorari because the underlying action has been dismissed by the parties below. However, we remand for the lower court to determine if the petitioner is entitled to appellate attorney’s fees under section 768.79, Florida Statutes, and if so, to determine the proper amount. See Williams v. Brochu, 578 So.2d 491 (Fla. 5th DCA 1991), abrogated on other grounds, White v. Steak and Ale of Florida, Inc., 816 So.2d 546 (Fla.2002).
PETITION DISMISSED; REMANDED FOR DETERMINATION OF APPELLATE ATTORNEY’S FEES ISSUE.
SAWAYA and ORFINGER, R.B., JJ, concur.